Citation Nr: 1422072	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to December 17, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1955 to June 1958.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2013, the Board remanded the Veteran's claim for a TDIU prior to December 17, 2008 to the RO/Appeals Management Center (AMC) for additional development.  As discussed below, because the Board is granting the full benefit sought on appeal, the Board finds that any question of compliance with the terms of the May 2013 remand is now moot.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to automobile and adaptive equipment has been raised by the record (see January 2014 application for automobile or other conveyance and adaptive equipment), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  For the period from July 15, 2008 to December 17, 2008, the Veteran was service connected for right shoulder strain and degenerative joint disease, rated at 30 percent disabling; sensory radiculopathy to right arm and hand, rated at 20 percent disabling; cervical spine degenerative joint disease, rated at 20 percent disabling; tinnitus, rated at 10 percent disabling; and bilateral hearing loss, rated as noncompensable, with a combined disability rating of 50 percent.

2.  For the period from July 15, 2008 to December 17, 2008, the service-connected disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU for the period from July 15, 2008 to December 17, 2008 have been met.  38 U.S.C.A.       §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As the Board is granting the full benefit sought on appeal as it relates to the claim of TDIU prior to December 17, 2008, this decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

TDIU prior to December 17, 2008

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R.          §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran is already in receipt of a TDIU for the period from December 17, 2008 forward under 38 C.F.R. § 4.16(a); therefore, the only issue on appeal is whether the Veteran is entitled to a TDIU for the period prior to December 17, 2008.  The Veteran contends that he is prevented from obtaining and maintaining substantially gainful employment due to his service-connected disabilities, specifically the right shoulder strain and degenerative joint disease, sensory radiculopathy to the right arm and hand, and cervical spine degenerative joint disease.  In a July 2008 claim, the Veteran contended that the service-connected shoulder disability prevents him from securing or following any substantially gainful occupation.  The Veteran reported that he was previously employed as a golf course maintenance worker, left his last job because of disability, last worked full time in 2003, and became too disabled to work in 2004.  The record reflects that the Veteran has been unemployed since at least April 2006.  See April 2006 VA treatment record.

For the period from July 15, 2008 to December 17, 2008, the Veteran was service connected for right shoulder strain and degenerative joint disease, rated at 30 percent disabling; sensory radiculopathy to right arm and hand, rated at 20 percent disabling; cervical spine degenerative joint disease, rated at 20 percent disabling; tinnitus, rated at 10 percent disabling; and bilateral hearing loss, rated as noncompensable, with a combined disability rating of 50 percent.  Thus, prior to December 17, 2008, the percentage ratings for the Veteran's service-connected disabilities do not meet the minimum combined rating criteria under 38 C.F.R.        § 4.16(a) for eligibility for TDIU because service connection was not in effect for one disability rated at least 60 percent disabling, or at least one disability rated at 40 percent with sufficient additional service-connected disabilities such that the combined disability rating was at least 70 percent.  Because the Veteran's combined rating did not meet the percentage standards of 38 C.F.R. § 4.16(a) prior to December 17, 2008, the claim for a TDIU may be considered only under 38 C.F.R. § 4.16(b).

Pursuant to the Board's May 2013 remand instructions, the RO referred the case to the Director of VA Compensation Service (Director) for extraschedular consideration.  In an August 2013 memorandum, the Director concluded that the Veteran did not meet the requirements for a TDIU before December 17, 2008 because the totality of the evidence did not support the contention that the Veteran's service-connected disabilities were so exception or unusual as to render the use of the regular rating schedule standards impractical prior to December 17, 2008.  As a result, the Director found that entitlement to TDIU prior to December 17, 2008 under 38 C.F.R. § 4.16(b) was not established.  

While the Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, the Board may decide the propriety of a TDIU under 38 C.F.R. § 4.16(b) if the Director reaches a negative determination.  After a review of all the evidence, lay and medical, the Board finds that, resolving reasonable doubt in favor of the Veteran, for the period from July 15, 2008 to December 17, 2008, the weight of the evidence supports a finding that the Veteran's service-connected disabilities rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment.  

In the July 15, 2008 TDIU claim, the Veteran indicated that he last worked in 2003 and that he was unemployed due to the service-connected shoulder disability.  The Veteran reported that he had previously worked as a golf course maintenance worker and had a high school education with no specialized training or education.

At an August 2008 VA examination, the Veteran reported that he retired from his previous job as a golf course maintenance worker in 2003 due to medical and physical problems associated with the service-connected shoulder disability.  The August 2008 VA examiner noted that the Veteran's service-connected cervical spine disability prevented exercise and sports; severely affected chores and recreation; moderately affected shopping, traveling, bathing, dressing, toileting, and grooming; and mildly affected feeding.  The VA examiner noted that the service-connected right shoulder disability prevented exercise and sports; severely affected chores, traveling, and recreation; and moderately affected shopping, bathing, dressing, toileting, grooming, and feeding.

At a March 2009 VA examination, the Veteran reported that he had retired from his previous job as a golf course superintendent in 2002 due to medical and physical problems associated with his back and neck.  The March 2009 VA examiner noted that the Veteran's cervical spine disability and right sided radicular pain prevented chores, shipping, exercise, and sports; severely affected traveling, bathing, dressing, toileting, and grooming; and moderately affected on feeding.  At an October 2009 VA examination, the Veteran reported that he had retired from his previous job as a golf course superintendent in 2001 due to medical and physical problems associated with his back and neck.  The October 2009 VA examiner noted that the Veteran's right upper extremity disability moderately affected chores, shopping, exercise, and sports; and mildly affected recreation, feeding, bathing, dressing, toileting, and grooming.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience for the period prior to December 17, 2008.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218 rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R.  § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities, particularly the service-connected right shoulder strain and degenerative joint disease, sensory radiculopathy to right arm and hand, and cervical spine degenerative joint disease, render him essentially unemployable, regardless of occupation; thus, the Board finds that TDIU for the period from July 15, 2008 to December 17. 2008 is warranted under 38 C.F.R. 
§ 4.16(b).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

TDIU for the period from July 15, 2008 to December 17, 2008 is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


